Citation Nr: 0726450	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  97-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal originally from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Providence, Rhode Island (RO).  In that 
decision, the RO granted service connection for PTSD, and 
assigned that disorder a 30 percent rating effective from 
November 20, 1996.  The veteran initiated an appeal by filing 
a notice of disagreement in February 2004, as to the assigned 
rating and effective date for service connection.  

In a July 2004 rating decision-produced at the same time as 
a Statement of the Case (SOC) addressing both claims-the RO 
increased the assigned rating from 30 to 70 percent, 
effective from November 20, 1996.  The veteran subsequently 
submitted a substantive appeal in August 2004, perfecting an 
appeal to the Board as to the effective date.  In a January 
2006 decision, the Board denied the veteran's appeal of his 
claim for an earlier effective date for service connection 
for PTSD.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2007 
Order, the Court vacated the January 2006 Board decision that 
denied the claim for an effective date earlier than November 
20, 1996, for service connection for post-traumatic stress 
disorder (PTSD).  This matter is now before the Board of 
Veterans' Appeals (Board) on remand from the Court for 
readjudication consistent with that order. 


FINDINGS OF FACT

1.  On September 27, 1976, the veteran submitted VA Form 21-
526, Application for Compensation or Pension, which included 
a claim for service connection for an emotional disorder; and 
the RO denied that claim in an unappealed July 1977 rating 
decision on the basis that the evidence showed a personality 
disorder, which was a constitutional or development 
abnormality and not a disability under applicable law.

2.  The veteran submitted an informal claim for service 
connection for PTSD on March 17, 1993, and subsequently 
submitted a formal application claiming entitlement to 
service connection for PTSD on August 30, 1993. 

3.  In November 1993, the RO received service department 
records consisting of extract records from the veteran's 
service personnel file (201 File).

4.  In an unappealed March 1994 rating decision, the RO 
denied service connection for PTSD because there was no 
objective evidence of stressors associated with a diagnosis 
of PTSD.

5.  On November 20, 1996, the veteran filed a request to 
reopen the previously denied claim of entitlement to service 
connection for PTSD.

6.  In July 2002, the RO received from the service department 
a copy of the veteran's entire service personnel file (201 
File).

7.  By a rating action in January 2004, the RO granted 
service connection for PTSD, effective from November 20, 
1996, largely on the basis of the service department records 
first obtained in November 1993, which verified the veteran's 
claimed stressor.


CONCLUSION OF LAW

The proper effective date for the award of service connection 
for PTSD is March 17, 1993, the date the veteran's original 
claim was received by the VA. 38 U.S.C.A. §§ 5107, 5110(b)(1) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.156(c), 3.160(b), 
3.400(b)(2), (q)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

In this case, VA has provided notice addressing the 
notification requirements of the VCAA by means of a letter in 
March 2005.  That letter addressed the veteran's claim for an 
earlier effective date for entitlement to service connection 
for PTSD.  In that letter, the RO specifically informed the 
veteran of the types of evidence needed in order to 
substantiate a claim of entitlement to an earlier effective 
date.  VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
The Board notes that the March 2004 letter did not provide 
the veteran with appropriate notice.  

To the extent that the March 2004 letter did not provide the 
veteran with complete appropriate notice pursuant to VCAA as 
to what evidence was required for him to substantiate his 
claim for an earlier effective date for the grant of service 
connection for PTSD, such a procedural defect is cured, 
however, in the circumstances of this case.  The veteran is 
represented by an attorney who has clearly expressed that he 
has actual knowledge of the evidence needed to substantiate 
the claim.  This is shown in various correspondence, as well 
as in filings to the United States Court of Appeals for 
Veterans Claims (Court) including the Brief of the Appellant.  
With the demonstration of actual knowledge of the evidence 
needed to substantiate the claim and as the veteran has had 
the opportunity to participate effectively in the processing 
of his claim; that is, the opportunity to submit evidence or 
argument on the earlier effective date claim, which he did, 
the purpose of the VCAA notice was not frustrated and the 
veteran was not prejudiced by the defect in the VCAA notice.  
A remand for additional notice today would serve no useful 
purpose.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements and other submissions made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis
 
The veteran seeks an effective date earlier than November 20, 
1996, for service connection for PTSD.  The veteran claims 
that the effective date for service connection should be back 
to the date of an earlier claim submitted on September 27, 
1976.  At that time, the veteran submitted an application for 
service connection for an emotional disorder.  

The RO addressed that claim in a July 1977 rating decision.  
In that decision the RO denied entitlement to service 
connection for an emotional disorder, on the basis that the 
veteran was shown to have a personality disorder only.  
Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  Accordingly, the RO denied service connection for 
that disability.  The record at the time of the July 1977 
rating decision does not contain any evidence of PTSD or 
other psychiatric disorder; there is only evidence of the 
personality disorder as discussed above. 

On March 17, 1993, the veteran submitted a statement in which 
he claimed entitlement to service connection for PTSD.  He 
subsequently submitted a formal application on August 30, 
1993 claiming entitlement to service connection for PTSD.  On 
receipt of an informal claim, if a formal claim has not 
already been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
That is the case here, therefore, March 17, 1993 is 
considered date of receipt of a formal claim for PTSD, which 
the RO addressed in a March 1994 rating decision.  There are 
no previous communications indicating an intent to apply for 
benefits based on a claim of entitlement to service 
connection for PTSD.

In the March 1994 decision, the RO denied the veteran's claim 
on the basis that although there was a diagnosis of PTSD, 
there was no objective evidence of stressors.   

The veteran did not appeal either of the rating decisions in 
July 1977 and March 1994, which therefore are final.  38 
U.S.C.A. §§ 4005; 7103 (West 1991); 38 C.F.R. §§ 19.118, 
19.153 (1977); 38 C.F.R. §§ 20.302, 20.1103 (1994).  Both the 
July 1977 rating decision and the March 1994 rating decision 
were final in the absence of clear and unmistakable error 
(CUE).  The Board has reviewed the record and finds that no 
allegation has been made that would be adequate to raise a 
valid claim of CUE in either decision.  38 C.F.R. § 3.105(a) 
(1977 & 1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

On November 20, 1996, the veteran submitted through his 
representative a letter requesting the RO to reopen his claim 
for service connection for PTSD.  In a July 1997 rating 
decision, the RO declined to reopen the claim for service 
connection for PTSD on the basis that new and material 
evidence had not been presented to reopen the claim.  The 
veteran perfected an appeal to the Board as to that decision.  

During the appeal, in a January 2004 rating decision, the RO 
granted service connection for PTSD effective from November 
20, 1996.  The veteran perfected an appeal to the Board as to 
the assigned effective date.     

In analyzing the veteran's claim for an effective date 
earlier than November 20, 1996, for an award of service 
connection for PTSD, the Board notes, that under the 
provisions of 38 C.F.R. § 3.400, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2).

The United States Court of Veterans Appeals noted, in Spencer 
v. Brown, 4 Vet. App. 283 (1993), that "where the claim is 
reopened on the basis of new and material evidence from 
service department reports, the VA has consistently treated 
it as a true 'reopening' of the original claim and a review 
of the former disposition in light of the service department 
reports which were considered to have been lost or mislaid, 
and the award of benefits is made retroactive to the date of 
the original claim.  See 38 C.F.R. § 3.400(q)(2) [ ]; VA G.C. 
Digested Opinion, July 17, 1984, (stating that § 3.400(q)(2) 
reflects 'a long-standing VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim.'" Id. at 293.

Although there is a prior final RO rating decision on the 
issue of entitlement to service connection for PTSD, 38 
C.F.R. § 3.156(c) provides that where new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered.  This 
contemplates that official service department records which 
presumably had been misplaced have been located and forwarded 
to VA.  Where such records clearly support the assignment of 
a rating over a part or the entire period of time, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  On claims for direct service connection the 
effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the day of receipt of claim will be the effective 
date of service connection. 38 C.F.R. § 3.400(b)(2).

A review of the record shows that in the January 2004 rating 
decision, the RO  reopened the veteran's claim for service 
connection for PTSD, and granted service connection based in 
large part on service department records showing evidence of 
a verified stressor.  In that decision the RO noted that 
military personnel records were obtained, which included 
information about various operations in which the veteran 
participated while stationed in Vietnam.  From this and other 
information, the RO concluded that although the veteran's 
primary duty was cook, he was required to perform duty with 
artillery units, and to patrol villages on search and destroy 
missions; and he was occasionally exposed to enemy mortar 
attacks.  

Based on this evidence, the RO determined that new and 
material evidence had been presented to reopen the claim for 
service connection for PTSD.  Based on this and medical 
evidence of PTSD, the RO granted service connection for that 
disorder, effective from the date of the most recent claim, 
November 20, 1996.

Review of the claims file shows that the service personnel 
records on which the RO relied in granting service connection 
for PTSD include records titled "Combat History-
Expeditions-Awards Record" and "Sea and Air Travel-
Embarkation Slips".  These records show that the veteran was 
stationed in Vietnam from December 1968 to November 1969; and 
that while there, he participated in a number of operations 
ashore with the 3rd Marine Division.  These included 
Operation High Rise; Operation Kentucky; Operation Scotland 
II;   Operation Dual Blade; Operation Truesdale North; 
Operation Taylor Common; Operation Marshall Mountain; 
Operation Purple Martin; Operation Main Craig; and Operation 
Idaho Canyon.  

VA first received extract records from the veteran's service 
personnel file (201 File) in November 1993; and a copy of the 
veteran's entire personnel file (201 File) was received in 
July 2002.  Review of the record shows that the January 2004 
rating decision to reopen and grant the claim for service 
connection for PTSD was largely based on those service 
personnel records containing evidence of a verified stressor.

Since the claim was reopened and granted on the basis of 
service department records that were of record at the time of 
the original denial of service connection for PTSD, the 
effective date for the grant of service connection for PTSD 
is based on the date of receipt of the original claim of 
entitlement to service connection for PTSD, March 17, 1993.  
See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  He first initiated a 
claim for PTSD disorder on March 17, 1993, when he filed his 
informal claim, followed by a formal application in August 
1993 for service connection for PTSD.  See 38 C.F.R. §§ 3.1 
(p), 3.151(a), 3.155, 3.160(b).  Since this was not within 
one year after his separation from service, March 17, 1993, 
is the earliest effective date which may be assigned for an 
award of service connection for PTSD.

However, the Board finds that the evidence relative to PTSD 
does not serve to reopen the earlier, September 1976, claim, 
because that prior denial was not of service connection for 
PTSD, but for service connection for an emotional condition, 
which was denied on the basis that there was only evidence of 
a personality disorder at that time.  The July 1977 rating 
decision denying that claim did not contemplate a claim for 
service connection for PTSD, as the veteran did not claim 
such psychiatric disorder.  Furthermore, even if he had, a 
claim at that time would have failed because the record then 
did not contain evidence showing any acquired psychiatric 
disorder including PTSD. 

Further, there is no claim for service connection for PTSD 
until March 1993, and no evidence of record showing a 
diagnosis of PTSD until October 1993, as reflected in a VA 
examination report that month.  A newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  Although the October 1993 VA examination 
report supports the conclusion that PTSD is related to 
service, it does not serve to establish an earlier effective 
date, as the date of treatment and opinion is after the 
currently assigned effective date.  See 38 C.F.R. § 3.157.  
In Ephraim, the United States Court of Appeals for the 
Federal Circuit held that a newly diagnosed disorder, whether 
or not medically related to a previously diagnosed disorder, 
cannot be considered the same claim when the newly diagnosed 
disorder had not been considered by adjudicators in a 
previous decision.
 
In summary, based on the foregoing, March 17, 1993, is the 
earliest effective date which may be assigned for an award of 
service connection for PTSD.

	
ORDER

An effective date of March 17, 1993, for the award of service 
connection for PTSD is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


